Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent R. Ronnae Black is suspended from the practice of law for thirty-six (36) months, with the last eighteen (18) months of the suspension stayed and respondent placed on probation subject to the following conditions: a. At least thirty (30) days prior to the termination of the period of probation, respondent shall complete and provide proof to the Administrator of the payment of restitution, with interest to accrue at 9% per annum commencing on the date of suspension, as follows: Ruby Anthony, $3,500; Zola Lee, $827; and Jonathan E. Barksdale, $209; b. Respondent shall attend and successfully complete the course conducted by the Illinois Professional Responsibility Institute within the final six (6) months of the active suspension period; c. Respondent’s practice of law shall be supervised by a licensed attorney acceptable to the Administrator. Respondent shall notify the Administrator of the name and address of any and all attorneys with whom he establishes a supervisory relationship, and shall provide notice to the Administrator of any change in the supervisory attorney within fourteen (14) days of the change. Respondent shall authorize the supervising attorney to provide a report in writing to the Administrator no less than every four (4) months, regarding the nature of respondent’s work, the number of cases being handled by respondent and the supervisor’s general appraisal of the respondent’s continued fitness to practice law; d. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; e. Respondent shall notify the Administrator within fourteen (14) days of any change of address; f. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to his conduct; g. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; h. At least thirty (30) days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; and i. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining eighteen (18) month-period of suspension shall commence from the date of the determination that any term of probation has been violated.